Citation Nr: 9906431	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. [redacted]


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case initially arose from a rating decision of April 
1993 from the Louisville, Kentucky, Regional Office (RO).  In 
a decision dated in April 1998, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to an 
increased rating for post-traumatic stress disorder (PTSD).  
The veteran appealed that determination to the United States 
Court of Veterans Appeals (Court), which vacated the Board's 
April 1998 decision and remanded the case to the Board for 
further adjudication pursuant to a Joint Motion For Remand 
and To Stay Further Proceedings.  [redacted].


REMAND

After a review of the record, to include the April 1998 Board 
decision and the Joint Motion For Remand to the Board And To 
Stay Further Proceedings cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the veteran's 
claim.  In particular, we note the claim that the Board 
failed to provide adequate reasons and bases for its 
decision.  

It was indicated that the Board's decision reflects 
inadequate discussion of the evidence concerning the 
veteran's social and industrial impairment, including major 
impairment in the ability to work as reflected by his current 
GAF score of 40, in the context of the rating criteria.  See 
38 C.F.R. § 4.130 (adopting the nomenclature of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); DSM-IV, p.32, Mittleider v. West, 11 
Vet.App. 181; Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).

Additionally, it was indicated that the Board decision 
reflects that it attributed the veteran's ability to work to 
muscular dystrophy, a nonservice-connected physical 
disability, rather than focusing on the impact of the 
veteran's service-connected PTSD on his ability to work.

Moreover, it was offered that the veteran was free to submit 
additional evidence and arguments on the disability at issue 
on remand.  See Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for his service-connected 
psychiatric disability.  The RO should 
then obtain all records, which are not on 
file.

3.  The RO should obtain all treatment 
records from the VA medical facilities in 
VA Medical Center (Johnson City), 
Mountain Home, Tennessee, and Mountain 
Comprehensive Care Center, Prestonburg, 
Kentucky, covering the period from 
September 1996, the date of the last such 
request.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning and to determine the 
impact the veteran's service-connected 
psychiatric disorder has on his social 
and industrial adaptability as well as 
his prospects for gainful employment.  
The claims folder should be furnished to 
the examiner in conjunction with the 
examination.

5.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
service-connected PTSD, with emphasis on 
the veteran's ability to obtain and 
maintain substantially gainful 
employment.  The RO should also inform 
the veteran of the consequences of 
failing to appear for a scheduled 
examination without "good cause."  
38 C.F.R. § 3.655.  The claims folder, to 
specifically include a copy of the 
changes to the mental disorders section 
of the rating schedule, effective 
November 7, 1996, should be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.  The examiner should express an 
opinion, if possible, as to the degree of 
industrial/occupational and social 
impairment caused solely by the veteran's 
service-connected PTSD as opposed to 
nonservice-connected disorders, such as 
muscular dystrophy, alcohol, drug abuse, 
or a personality disorder.  The examiner 
should also provide an opinion as to the 
extent the veteran's service-connected 
PTSD interferes with his ability to 
obtain and maintain substantially gainful 
employment.  Moreover, the examiner 
should describe what types of employment 
activities would be limited because of 
the veteran's service-connected PTSD and 
whether or not sedentary employment would 
be feasible.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV) as it relates to the 
service connected psychiatric disorder.  
It is imperative that the examiner 
includes a definition of the numerical 
code assigned under DSM-IV.  The presence 
or absence of symptoms enumerated in the 
revised rating criteria should be 
specifically noted.  A complete rationale 
for any opinions and conclusions 
expressed should be included in the 
examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet.App. 101 (1993).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.








		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


